Citation Nr: 0924584	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, including gastroeophageal reflux disease (GERD), 
peptic ulcer disease and residuals of a gastrectomy as 
secondary to the Veteran's service-connected posttraumatic 
stress disorder (PTSD).
.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for gastrointestinal disability, including GERD, 
peptic ulcer disease and residuals of a gastrectomy.

A video conference hearing on this matter was held before the 
undersigned Veterans Law Judge sitting in Washington, D.C. on 
June 19, 2007.  A copy of the hearing transcript has been 
reviewed and has been associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, GERD, peptic 
ulcer disease and residuals of a gastrectomy are 
etiologically related to his service-connected PTSD.


CONCLUSION OF LAW

GERD, peptic ulcer disease and residuals of a gastrectomy are 
proximately due to or the result of service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§  3.310 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim.  This is so because the Board is taking action 
favorable to the Veteran by granting his service connection 
claim for entitlement to service connection for 
gastrointestinal disability, including GERD, peptic ulcer 
disease and residuals of a gastrectomy as secondary to the 
Veteran's service-connected PTSD.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran seeks service connection for GERD, peptic ulcer 
disease and residuals of a gastrectomy, which he contends is 
secondary to his service-connected PTSD.  Secondary service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  The evidence must show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The Veteran has GERD and peptic ulcer disease.  He reportedly 
underwent partial gastrectomies in 1966.  Compensation has 
been awarded for PTSD.  See rating decision, August 2004.  
The record is replete with treatment records for both PTSD 
and gastrointestinal disability.  The issue is, therefore, 
whether the Veteran's current GERD, peptic ulcer disease, and 
residuals of gastrectomy were either caused by or aggravated 
by his service-connected PTSD.

The Veteran was afforded a VA examination in March 2009, 
where the examiner noted the Veteran's history of recurrent 
epigastric pain and GERD.  The Veteran reported symptoms of 
peptic ulcer disease since approximately 1957, and GERD ten 
years later.  Physical examination revealed the midline 
gastrectomy scar 20 cm in length.  The examiner commented, 
evidence of the gastrectomy and GERD were well documented in 
the claims folder.  The examiner opined that the Veteran's 
GERD and peptic ulcer disease is as least as likely as not 
(50/50 probability) caused by or a result of the in-service 
trauma which caused his PTSD.  Her rationale for the opinion 
was that the Veteran experienced a lot of stress in service, 
and when there is a lot of stress and trauma there can be 
overactivity of acid in the stomach.  The abundance of acid 
can produce ulcers, which led to the gastrectomy.    

The Veteran's private physician, Dr. V.G., also provided an 
opinion dated in November 2005 that supports a finding that 
his peptic ulcer disease is secondary to his service-
connected PTSD.

The Veteran's DD Form 214 reflects that he served 3 years and 
11 months in the U.S. Navy.  He was assigned to the USS LST 
735 and received a Korean Service Medal.  A review of a U.S. 
Naval history website indicates that the USS LST 735 was 
stationed in Korea and supported other minesweepers in the 
area.  This lends credence to the Veteran's claim that his 
Military Operational Specialty was a serviceman aboard a 
minesweeper, where he faced continued stress.  The VA 
physician attributed stress from service and his PTSD to the 
production of excess stomach acid resulting in chronic 
gastrointestinal distress.  The GERD, peptic ulcer disease 
and residuals of gastrectomy have been associated with the 
service-connected PTSD by competent medical authority and 
there is no competent evidence to rebut the relationship.  
Resolving all doubt in the Veteran's favor, service 
connection for GERD, peptic ulcer disease and residuals of a 
gastrectomy secondary to the Veteran's service-connected PTSD 
is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Service connection for GERD, peptic ulcer disease and 
residuals of a gastrectomy secondary to the Veteran's 
service-connected PTSD is allowed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


